ALLOWABILITY NOTICE

Response to Amendments
Applicant’s amendments filed 22 February 2022 with respect to the specification and drawings have been fully considered and are deemed to overcome the previous objections.

Response to Arguments
	Applicant’s arguments filed 22 February 2022 stating that the amendments to claims 1 and 14 overcome the previous prior art rejections over Reynolds have been fully considered and they are persuasive. The Office acknowledges that Reynolds Figure 5b does not disclose “the coating trailing surface and the coating outer surface defining a coating trailing edge at intersection thereof” that is “spaced from the substrate portion” (i.e., in a thickness direction).
Applicant’s arguments filed 22 February 2022 stating that the amendments to claims 1 and 14 overcome the previous prior art rejections over Gallier have been fully considered and they are persuasive. The Office acknowledges that Gallier does not disclose “the coating trailing surface and the coating outer surface defining a coating trailing edge at intersection thereof” that is “spaced from the substrate portion” (i.e., in a thickness direction).

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James E. Wimpe (Reg. No. 59,990) on 18 March 2022.

The application has been amended as follows: 
In the claims:
In claim 1, 3rd line from bottom, “camberwise” has been changed to --thickness--.
In claim 1, 3rd line from bottom, “in a thickness direction” has been changed to --spaced upstream--.
claim 1, 2nd line from bottom, --in a camberwise direction-- has been added after “portion”.

In claim 2, last line, “trailing edge” has been changed to --coating trailing surface--.

In claim 3, last line, “disposed upstream of the trailing edge” has been deleted.

Claim 4 has been cancelled.

In claim 14, line 4, --region-- has been added after “trailing edge”.
In claim 14, 3rd line from bottom, “camberwise” has been changed to --thickness--.
In claim 14, 3rd line from bottom, “in a thickness direction” has been changed to --spaced upstream--.
In claim 14, 2nd line from bottom, --in a camberwise direction-- has been added after “portion”.

In claim 17, last line, “trailing edge” has been changed to --coating trailing surface--.

In claim 18, last line, “disposed upstream of the trailing edge” has been deleted.

Claim 19 has been cancelled.

The above changes to the claims have been made for reasons described in the accompanying interview summary.

In the specification:
In par. [0039], 2nd to last line, “a camberwise direction 114 and” has been deleted.
In par. [0039], last line, --and spaced apart from a maximum thickness of the flared portion in a camberwise direction 114-- has been added after “116”.

The above changes to the specification have been made for clarity purposes.

Reasons for Allowance
Claims 1-3, 5-8, 14, 15, 17, 18, and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art neither anticipates nor renders obvious the combination of limitations that includes “a coating trailing edge at an intersection thereof spaced from the substrate portion in a thickness direction and spaced upstream from a maximum thickness location of the flared portion in a camberwise direction” (claim 1; similarly in claim 14). Reynolds Figure 5a discloses a flared portion, a coating trailing surface, and a coating outer surface that meet at a coating trailing edge spaced from the substrate portion in a thickness direction, but does not disclose that “coating trailing edge… [is] spaced upstream from a maximum thickness of the flared portion in a camberwise direction” - the coating trailing edge is spaced downstream of the flared portion. There is no motivation found to modify Reynolds Figure 5a to include this feature.

    PNG
    media_image1.png
    299
    520
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. LEGENDRE whose telephone number is 571-270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kenneth Bomberg can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745